EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given through email with Daniel Drexler on 1/11/2021.

The application has been amended as follows: 

Delete claim 24 and insert the following: 

24. (Withdrawn) Method for manufacturing the gas burner of claim 19, comprising:
- providing the diffusing wall with the annular end region having a plurality of reference holes;
- providing the support plate;
- providing the flow element having the annular end region with a plurality of locking holes,
- inserting the end region of the flow element in a female seat formed by the radially inner surface of the annular wall,
- punching the annular wall at positions of the locking holes to form said plurality of punches where each punching forms the recess in the radially outer surface and the corresponding projection which protrudes from the radially inner surface of the annular wall into the corresponding locking hole of the flow element,
- inserting the diffuser on the flow element and on a male seat formed by the radially outer surface of the annular wall and overlapping the reference holes of the diffusing wall on the recesses of the punches of the annular wall,
- bending, by punching, the edges of the reference hole into the recesses of the annular wall for a mutual locking thereof.




















Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.